ARMED SERVICES BOARD OF CONTRACT APPEALS

Aw~s~-                                      )
                                            )
Raydon Corporation                          )      ASBCA Nos. 60311, 60321
                                            )
Under Contract No. W900KK-09-D-0501         )

APPEARANCES FOR THE APPELLANT:                     Lars E. Anderson, Esq.
                                                   Sally Ann Hostetler, Esq.
                                                   Jonathan D. Frieden, Esq.
                                                    Odin Feldman Pittleman PC
                                                    Reston, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Evan C. Williams, Esq.
                                                   Dana J. Chase, Esq.
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

       The appeals have been settled by the parties. Accordingly, they are dismissed
from the Board's docket with prejudice.

      Dated: 13 November 2017


                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60311 and 60321,
Appeals of Raydon Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals